



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Rossco 
          Ventures Ltd. v. British Columbia,







2007 
          BCCA 36



Date: 20070119





Docket: CA033842

Between:

Rossco Ventures Ltd.

Respondent

(
Plaintiff
)

And

Her Majesty the Queen in right of
the Province of British Columbia

Appellant

(
Defendant
)




Before:


The 
          Honourable Madam Justice Levine




The 
          Honourable Mr. Justice Thackray




The 
          Honourable Mr. Justice Lowry








K. 
          Horsman


Counsel for the Appellant




M. 
          A. Pratchett, Q.C.


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




10 January 2007




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




19 January 2007








Written 
          Reasons by
:




The 
          Honourable Mr. Justice Lowry




Concurred 
          in by:




The 
          Honourable Madam Justice Levine

The 
          Honourable Mr. Justice Thackray



Reasons 
    for Judgment of the Honourable Mr. Justice Lowry:

[1]

The narrow question on this appeal is whether the word "agent" 
    employed in the
Rules of Court
governing examinations for discovery 
    includes the subcontractor of one of the parties.  Mr. Justice McEwan decided 
    that it does not:  2006 BCSC 212.

[2]

The applicable rule is Rule 27(4):

A person who is or has been a director, employee, agent or external auditor 
    of a party may be examined for discovery, but that party may apply to the 
    court at any time before the examination for an order requiring the examining 
    party to examine instead of that person some other person who is or has been 
    a director, officer, employee, agent or external auditor of the party.

[3]

Rossco Ventures Ltd. ("Rossco") commenced this action against 
    the Province for damages and other relief arising out of its performance of 
    a highway construction contract.  The excavation of the roadway, the placement 
    of aggregate and the installation of culverts, which are in part the subject 
    of Rossco's claim, were subcontracted by Rossco to Steelhead Excavating Ltd. 
    ("Steelhead").  The Province took out an appointment to examine 
    for discovery the principal of Steelhead, James Hinchliffe, on the basis that 
    Steelhead was Rossco's agent.  Rossco applied to substitute its president, 
    Ross Smith.

[4]

The Province maintains that Mr. Hinchliffe is the person most knowledgeable 
    about the work, and hence about the performance of Rossco's contract in material 
    respects.  Rossco does not accept the Province's position in this regard, 
    but it does not suggest that it could in any way be unfairly prejudiced 
    by the Province examining Mr. Hinchliffe.  It says Mr. Hinchliffe is not now, 
    nor was he at the material time, its agent and, accordingly, cannot be examined 
    for discovery as such under the rule.

[5]

In resisting the application, the Province tendered the affidavit of 
    its project supervisor, Richard Lewis, which Rossco supplements with portions 
    of his examination for discovery.  Mr. Lewis first met Mr. Hinchliffe at a 
    pre-construction meeting, also attended by Mr. Smith, at which there was discussion 
    about some of the work Steelhead, under its subcontract with Rossco, was to 
    perform.  Mr. Hinchliffe was on the project site consistently during 
    the ten months the work was undertaken.  Mr. Smith told Mr. Lewis he 
    could speak direct to Mr. Hinchliffe about Rossco's activities, which he did, 
    but Mr. Lewis also kept Mr. Smith informed of any problems.  Mr. Lewis says 
    he considered Mr. Hinchliffe to be acting on Rossco's behalf, although what 
    he thought in that respect may be of limited relevance for present purposes.

[6]

The judge recognized that the question of "agency" must be 
    addressed in accordance with the principles of law that have developed in 
    relation to the rule, which are broader than those of the classic law of agency, 
    citing
Uukw v. British Columbia
(1986), 14 C.P.C. (2d) 290 (B.C.S.C.), 
    and he quoted from
Penderville Apts. Development Partnership v. Cressey 
    Development Corp.
(1990), 43 B.C.L.R. (2d) 57 (C.A.) where Southin 
    J.A., with whom Wallace J.A. agreed, expressed the view, at page 66, that 
    " anyone who does something for another is for that very limited purpose 
    an 'agent'."

[7]

The judge concluded:

[13]  
    A sub-contractor is clearly someone "who does something for another."  
    That is the point of the contract.  I think there is a distinction, however, 
    between someone who occupies the position, even ephemerally, of an
alter

ego,
and someone whose relationship is subordinated to contract.  In 
    this case, Rossco's relationship to the defendant was defined by its contract.  
    Rossco remained responsible for the work it or its sub-contractors performed 
    as between it and the defendant.  Absent an express or implied delegation 
    to Steelhead. [sic]  It cannot be said that the contractual relationship between 
    Steelhead and Rossco makes Steelhead an
alter

ego
or a representative 
    of Rossco.  On that score, the evidence of Mr. Lewis that he "considered" 
    Mr. Hinchliffe to be acting on Rossco's behalf, based on his interpretation 
    of Mr. Smith's behaviour, and on a remark that the defendant was free to speak 
    to him on matters affecting Steelhead, falls short of establishing any such 
    delegation.

[14]  
    It must be remembered that the purpose of discovery is, in part, to obtain 
    admissions.  Admissions can only be binding if the person making them is a 
    party or stands in some representative relationship to a party.  For the reasons 
    I have outlined, I am not satisfied that Mr. Hinchliffe stands in such 
    a position in this case.  If he is a particularly knowledgeable witness, the 
    defendant may have recourse to Rule 28.

[15]  Accordingly, I allow the motion.  The appointment to examine Mr. Hinchliffe 
    is set aside. It appears that Mr. Smith is the appropriate representative 
    to examine. The plaintiff shall make him available, unless there is reason, 
    within the Rule, for the defendant to seek an appointment with someone else.

[8]

The Province appeals on the ground that the judge erred in principle 
    by treating the provisions of the contract between Rossco and Steelhead as 
    determinative of whether the subcontractor was an "agent" of the 
    general contractor within the meaning to be given to that word as employed 
    in the rule, and in suggesting that because statements made by the person 
    the Province chooses to examine for discovery may not be binding on Rossco, 
    the Province should be denied the discovery it seeks.

[9]

It must be accepted that the examining party has the right to choose 
    who it wishes to examine for discovery under the rule:
MacMillan Bloedel 
    Ltd. v. Binstead
(1981), 29 B.C.L.R. 9 (C.A.), and
British Columbia 
    Lightweight Aggregate Ltd. v. Canada Cement Lafarge Ltd.
(1978), 7 
    B.C.L.R. 108 (C.A.).  If it were otherwise, serious injustice could result.  
    It is not a matter of any discretion being exercised by the court:
Karl's 
    Sporthaus Ltd. v. Allstate Insurance Co. of Canada
(1983), 44 B.C.L.R. 
    169 (C.A), although the court always retains the power to intervene where 
    an abuse of its process may unfairly prejudice a litigant:
Penderville 
    Apts.
Further, while one of the functions of discovery is to permit 
    the examining party to obtain admissions binding upon the party being examined, 
    in
Karl's Sporthaus
, at page 171, this Court stated:

An important purpose, also, is to obtain information relating to the matters 
    in issue.  This information may tend to narrow and define the issues between 
    the parties even though it may not necessarily be binding.  It has been said 
    countless times that an examination for discovery is a searching cross-examination 
    limited to the issues raised by the pleadings.  Such examination properly 
    conducted will tend to reveal the strength and weakness of each party's case 
    and will tend, therefore, to limit and define the issues.

[10]

There, the Court discounted, as a reason to deprive the examining party 
    of its choice of the person to be examined, the fact that the party being 
    examined might not be bound by the statements made on discovery.

[11]

If, then, Mr. Hinchliffe was the agent of Rossco under the rule, the 
    Province is entitled to examine him for discovery.  Rossco points out that 
    there does not appear, in any reported case, to be a single instance where 
    consideration has been given to whether a subcontractor can be an agent of 
    a general contractor for the purposes of discovery.  Certainly a subcontractor 
    would not normally be an agent in the legal sense of being authorized 
    to act in any representative capacity that would permit it to affect the contractual 
    relationship between the principals to the main contract.

[12]

However, in
Bell v. Klein (No. 3)
(1954), 13 W.W.R. 193 
    (B.C.C.A.), a case where the examining company was held to be entitled to 
    examine the auditor of the adverse party (before the rule was amended to specifically 
    include an external auditor), the impracticality of interpreting the words 
    of the rule in strict legal terms was recognized.  At page 196, O'Halloran 
    J.A. said:

The test to which these decisions point seems to be whether the person 
    sought to be examined can be regarded as an officer or servant in any permissible 
    sense if he is the one person connected with the company best informed of 
    matters which may define and narrow the issues between the parties at the 
    trial.

[13]

In
Penderville Apts.
, this Court held that the examining 
    party was entitled to examine, as an agent, the solicitor of the other party 
    who had represented that party in negotiating the subject agreement, but who 
    had been given no authority to bind his client.  At page 65, Southin J.A. 
    found support for the meaning she attributed to the word "agent" 
    in the rule from the following passage in 1 Hals. (3d) 147:

The word "agent" in addition to meaning a person 
    employed to create contractual relations between two parties is used in at 
    least two other senses.  Thus it is often used in business in a complimentary 
    and not a legal sense.  Further, it is frequently used to describe the position 
    of a person who is employed by another to perform duties often of a technical 
    or professional nature which he discharges as that other's
alter ego
and not merely as a conduit pipe between the principal and the third party.  
    Thus a solicitor is his client's agent for the purpose of instituting or continuing 
    legal proceedings on his behalf.  Similarly where a person (not being a servant) 
    is permitted by the owner of a vehicle to drive it, whilst the owner retains 
    possession thereof, the driver is the owner's agent for the purpose of rendering 
    the owner civilly liable for driver's negligence or breach of duty in driving. 
     Generally, wherever one person lawfully delegates to another his common law 
    or statutory duties, that other person is in law his agent for the purpose 
    of rendering the principal civilly liable for the defaults of the agent.  
    Thus a person who carries out an extra-hazardous operation for another is 
    his agent for that purpose, as is a contractor employed by a local authority 
    to perform any of the functions which it may properly so delegate.

[14]

It is in the context of that passage that Southin J.A. suggested anyone 
    who does something for another is for that very limited purpose an "agent".  
    While I accept, as Rossco urges, that the applicability of that statement 
    must be restricted to what was decided in the case, Southin J.A. went on to 
    say it was, in her view, the rationale for this Court's decision in
Karl's 
    Sporthaus
.  There, the examining party, which had brought an action 
    against its insurer arising out of a loss, was held entitled to examine, as 
    an agent, the insurance adjuster engaged by the insurer to investigate a loss 
    in circumstances where there was no suggestion he was in a true legal sense 
    the insurer's agent.

[15]

In both
Penderville Apts.
and
Karl's Sporthaus
, 
    the most that could be said, in the words of O'Halloran J.A. in
Bell 
    v. Klein (No. 3)
, was that the solicitor and the adjuster could in 
    a permissible sense be regarded as "agents" even though they were 
    not, or had not been, agents in the classical sense that agency is, in law, 
    understood.  It appears it could be said of each that he was the one person 
    closely connected to the party to be examined best informed of matters which 
    could define and narrow the issues.

[16]

I accept that, to the extent the words employed permit, it is desirable 
    the rule be interpreted in a manner that will best ensure efficiency in discovery 
    proceedings.  However, I do not consider the relationship between Mr. Hinchliffe 
    and Rossco to be comparable to that between either the solicitor or the adjuster 
    and the parties that engaged them in the
Penderville Apts.
and
Karl's Sporthaus
cases which, of the authorities cited, appear 
    to lend the greatest support to the Province's position.  Mr. Hinchliffe 
    was the principal of the subcontractor, Steelhead.  Neither he nor his company 
    was engaged to represent the party to be examined either in negotiations or 
    to obtain information, as were the solicitor and the adjuster respectively.  
    Mr. Hinchliffe's function was to administrate the performance of the 
    subcontract for Steelhead and, as such, he had, in the words of O'Halloran 
    J.A., no connection with Rossco that I consider could be said to render him 
    an "agent" of that company in any permissible sense for the purpose 
    of discovery.

[17]

I consider the broad statement made by Southin J.A. in the
Penderville 
    Apts.
case is to be taken to mean that anyone who does something for 
    another in a representative capacity (as in that case) is for that very limited 
    purpose an "agent" within the meaning of the rule regardless of 
    whether that person was authorized to affect contractual relations.

[18]

I conclude then that the Province is not entitled to examine Mr. Hinchliffe 
    as an "agent" of Rossco under the rule.  I would dismiss the appeal 
    and award Rossco costs on Scale 1.

The 
    Honourable Mr. Justice Lowry

I agree:

"The Honourable Madam Justice Levine

I agree:

The 
    Honourable Mr. Justice Thackray






